Citation Nr: 0909227	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-24 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1971.  He passed away in October 2004; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in October 2004; the immediate cause of 
death listed on his death certificate is metastatic cancer of 
the tonsil.  

2.  At the time of the Veteran's death, service connection 
was not established for any disability.  

3.  The competent evidence establishes that the Veteran was 
likely exposed to asbestos during active duty service.  

4.  The competent evidence does not establish that the 
Veteran served in the Republic of Vietnam or that he was 
otherwise exposed to any herbicides, to include Agent Orange, 
during service.

5.  The competent evidence fails to demonstrate that the 
cause of death listed on the Veteran's death certificate was 
incurred in or related to his military service, to include 
exposure to asbestos or an herbicide agent.

6.  The competent evidence fails to demonstrate that the 
Veteran died, in part, as a result of lung cancer or chronic 
obstructive pulmonary disease (COPD) that was related to his 
military service.

7.  Service connection for metastatic cancer of the tonsil as 
either directly due to in-service tobacco use or as secondary 
to nicotine dependence acquired in service is barred as a 
matter of law.  

8.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 
3.307, 3.309(e), 3.312(a), 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
appellant in September 2005 and April 2006 expressly told her 
to provide any relevant evidence in her possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that September 2005 and April 2006 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for the cause of the Veteran's death.  Specifically, 
she was advised that she must either show that a contributory 
cause of the Veteran's death was due to injury or disease 
that began during service or that an already service-
connected disability(ies) caused or contributed to his death.  
These letters also informed the appellant about what 
information and evidence must be submitted by her, including 
enough information for the RO to request records from the 
sources identified by the appellant.  Finally, the September 
2005 and April 2006 letters advised her of what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The September 2005 letter was sent to the appellant prior to 
the March 2006 rating decision.  Notice regarding the VCAA 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
the April 2006 letter, the appellant's claim was 
readjudicated in July 2006; thus, any timing error is deemed 
harmless.  See Pelegrini II, supra; see also Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court held that when 
adjudicating a claim for dependency and indemnity 
compensation (DIC), the VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

As discussed above, the September 2005 and April 2006 letters 
provided adequate notice regarding Hupp element (2) as well 
as element (3) with respect to establishing service 
connection for the cause of the Veteran's death as due to a 
disability related to service.  The September 2005 letter 
also specifically informed the appellant of what evidence and 
information was necessary to establish entitlement to service 
connection for the cause of the Veteran's death as due to 
herbicide exposure.  Moreover, the Board is satisfied that 
the appellant demonstrated actual knowledge of the need to 
show an etiological nexus between the Veteran's cause of 
death and his military service.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (once an error is identified as 
to any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  In this regard, the appellant asserted 
throughout this appeal that the Veteran's tonsil and lung 
cancers were due to in-service herbicide and/or asbestos 
exposure.  These lay statements show that she was aware of 
the need to show a link between the cause of the Veteran's 
death and service.  

As for Hupp notice element (1), the appellant was never 
provided a statement of the conditions for which the Veteran 
was service-connected at the time of his death.  However, 
seeing as the Veteran was not in receipt of service 
connection for any disability at the time of his death, this 
notice issue is moot.  See Sanders, supra.

Finally, the Board observes that the appellant was never 
provided notice regarding the establishment of an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Nevertheless, the Board finds this error to 
be nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board finds that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In 
this regard, the Veteran's service treatment and personnel 
records are associated with the claims folder.  There are 
also records from the Fayetteville VA Medical Center for the 
years 1998 and 2004 and private treatment records from Dr. 
Bays, Dr. Flax, Dr. Clouse, Dr. Zolfaghari, St. John's, and 
Skaggs Health Medical Center.  The appellant has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide her claim.  Thus, no remand for a VA 
medical opinion is warranted.  See Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  In the 
present case, the theories of service connection advanced by 
the appellant (herbicide and asbestos exposure) are not 
indicated by the competent medical evidence of record.  
Rather, the only evidence suggesting that the cause of the 
Veteran's death might be related to either claimed exposure 
is the appellant's own lay statements, which are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the only theory of service connection 
that is plausible in light of the current record involves 
awarding service connection for the cause of the Veteran's 
death as due to in-service tobacco use; this theory of 
entitlement is barred as a matter of law.  Finally, the 
appellant asserts that lung cancer and COPD were contributory 
causes of death.  However, the competent evidence of record 
does not provide any support for this contention, or that 
either disease is related to service.  Thus, absent any 
competent evidence that the Veteran's cause of death is 
otherwise related to his military service, no medical opinion 
would aid in substantiating the appellant's claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready 
for appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of a veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the Veteran's 
death was reported on his death certificate as metastatic 
cancer of the tonsil.  The appellant asserts that this 
disease is the result of exposure to an herbicide agent or 
asbestos during service.  Alternatively, it is the 
appellant's contention that the Veteran's death was the 
result of service-related lung cancer and/or COPD.

I. Cause(s) of the Veteran's Death

Initially, the Board observes that the only cause of death 
listed on the Veteran's death certificate is metastatic 
cancer of the tonsil; there is no mention of lung cancer or 
COPD.  Service connection for the cause of a veteran's death 
is only warranted for the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  

A review of the medical evidence of record reflects that the 
Veteran presented in April 2002 with a one-month history of 
an enlarged right neck mass.  A biopsy in May 2002 revealed 
invasive moderately differentiated keratinizing squamous cell 
carcinoma in the Veteran's right tonsil.  See Surgical 
Pathology Report dated May 16, 2002.  Shortly thereafter, the 
Veteran underwent right radical neck dissection, midline 
mandibulotomy, and resection of oropharyngeal cancer, 
followed by radiation therapy.  The final diagnosis was 
locally advanced squamous cell carcinoma of the right 
oropharynx (right tonsil, soft palate, and lateral and 
posterior pharyngeal walls) with neck modal metastasis.  See 
Cox Health Systems Discharge Summary dated June 7, 2002; Dr. 
Clouse Treatment Record dated June 28, 2002.  

In 2003, a nodule was discovered in the Veteran's right lung.  
In February 2003, he underwent a right thoracotomy and right 
upper lobectomy; poorly differentiated squamous cell 
carcinoma was found in the right lung nodule.  It was not 
clear whether this represented primary lung cancer or a 
metastasis of the Veteran's tonsil cancer.  See Dr. Clouse 
Treatment Record dated February 25, 2003; Cox Health Systems 
Discharge Summary dated March 15, 2003.  Thereafter, a 
treatment record from the Veteran's primary care physician, 
Dr. Flax, indicates that the Veteran's tonsil cancer had 
metastasized to his lungs.  See Dr. Flax Treatment Record 
dated May 4, 2004; see also VA H&P [History and Physical] 
dated March 23, 2004 (lung cancer felt to be metastasis).

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In the present case, the Veteran has not been 
diagnosed with primary lung cancer.  See Espiritu, supra (the 
appellant, as a lay person, is not competent to provide 
evidence of a diagnosis or etiology).  Rather, as evidenced 
by the above, it appears that the Veteran's physicians 
determined that cancer found in his right lung represented a 
metastasis of his primary cause of death, tonsil cancer.  As 
such, the Board will not consider whether the Veteran's death 
was due, in part, to lung cancer, to include the issue of 
whether any lung cancer was related to active duty service.  

While there is no competent evidence that the Veteran has 
primary lung cancer, the medical evidence establishes that 
the Veteran was diagnosed with COPD as early as 1998.  See 
Dr. Flax Treatment Record dated June 8, 1998; St. John's 
Pulmonary Consultation dated November 2, 2001.  However, 
other than the appellant's own lay statements, there is 
nothing of record indicating that COPD was a primary or 
contributory cause of the Veteran's death.  Therefore, 
service connection for the cause of the Veteran's death may 
not be based on this disease, regardless of its relationship 
to his active duty service.  See 38 C.F.R. § 3.312.  

As a final note, the Board observes that while it has not 
considered whether service connection for the cause of the 
Veteran's death is warranted as due to lung cancer or COPD, 
the competent evidence does not establish that either of 
these diseases is related to the Veteran's active duty 
service.  As discussed below, the evidence does not establish 
that the Veteran was exposed to an herbicide agent during 
service; thus, service connection for lung cancer or COPD is 
not warranted as due to herbicide exposure.  And while there 
is evidence of asbestos exposure during service, none of the 
competent medical evidence of record indicates that such 
exposure is a potential etiology of the Veteran's lung cancer 
or COPD.  Finally, there is no other competent evidence of 
record to establish service connection for either disease.  
Thus, regardless of whether lung cancer and/or COPD are 
deemed to be primary or contributory causes of death, service 
connection for the cause of the Veteran's death may not be 
established through either disease.  

II. Service Connection for Metastatic Cancer of the Tonsil

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against awarding service 
connection for the cause of the Veteran's death.  As 
discussed below, the competent evidence fails to establish 
that the cause of the Veteran's death, metastatic cancer of 
the tonsil, is related to his active duty service, to include 
any claimed exposure to herbicides or asbestos.  Moreover, 
despite evidence which suggests that the Veteran's cancer may 
be related to in-service tobacco use, service connection on 
such theory of entitlement is barred as a matter of law.  




A. Herbicide Exposure

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 
3.309(e).  Furthermore, VA has determined that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  

In the present case, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  Although the Veteran's personnel records 
indicate that his ship, the U.S.S. O'Brien, was in the 
official waters of the Republic of Vietnam during his active 
duty service, and that he received the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Gallantry Cross, there is no indication that he ever 
set foot in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See 
also 38 C.F.R. § 3.313 (2008).  

Despite express notice that she must provide information 
regarding when the Veteran "physically set foot in the 
Republic of Vietnam" in order to establish a presumption of 
herbicide exposure for the Veteran, the appellant has never 
asserted that the Veteran ever set foot in-country, nor has 
she provided any details which might establish that he was 
within the land borders of Vietnam or some other location 
where an herbicide agent was used.  Under the circumstances, 
the Board concludes that all necessary development has been 
accomplished and that such development does not establish 
that the Veteran was exposed to an herbicide agent during 
service.  See Wood v. Derwinski, 1 Vet. App. 190 (1991)(the 
duty to assist is not a one-way street).  As such, service 
connection for the cause of the Veteran's death, metastatic 
cancer of the tonsil, may not be awarded on the basis of any 
claimed in-service herbicide exposure.  

B. Asbestos Exposure

The appellant has also claimed that the Veteran's cause of 
death is related to in-service asbestos exposure.  The VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual) defines asbestos as a fibrous 
form of silicate mineral of varied chemical composition and 
physical configuration, derived from serpentine and amphibole 
ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (a).  Common materials that may contain 
asbestos are steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  Id. at Subsection (a).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The Veteran's service personnel records reflect that his job 
code during service was BT, which stands for boilerman, 
essentially confirming that the Veteran was exposed to 
asbestos while in service.  His service treatment records, 
however, do not contain any complaints, diagnosis, or 
treatment for chronic respiratory, pulmonary, or tonsil 
problems during service.  The Board observes that the Veteran 
was treated for "acute" tonsillitis in May 1969; however, 
there is no indication that this resulted in any chronic 
sequelae.  The Veteran's March 1971 service separation 
examination was negative for any clinical abnormalities of 
the mouth, throat, and lungs.  

Post-service medical evidence fails to demonstrate that the 
Veteran's metastatic cancer of the tonsil is due to any in-
service asbestos exposure.  Although etiology is not 
expressly discussed in any of the Veteran's medical records, 
no mention is made of any possible relationship between 
tonsil cancer and past asbestos exposure.  Rather, the 
Veteran's medical records discuss his thirty-five year 
history of cigarette smoking, oral tobacco use, and alcohol 
use.  Absent any competent evidence linking the Veteran's 
cause of death to in-service asbestos exposure, the Board 
concludes that service connection for the cause of the 
Veteran's death may not be established as a result of in-
service asbestos exposure.  See Watson v. Brown, 4 Vet. App. 
309 (1993); 38 C.F.R. § 3.303(d).  The Board has considered 
the appellant's assertions that the Veteran's death is 
related in-service asbestos exposure; however, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu, supra 

C. Other Theories of Entitlement

Although the appellant has not asserted any other theory of 
service connection for the Veteran's cause of the death, the 
Board notes that the Veteran's medical records reflect that 
he had a thirty-five year history of cigarette use, ceasing 
in November 2001.  See, e.g., Dr. Clouse Treatment Record 
dated June 28, 2002.  This history indicates that the 
Veteran's tobacco use began in 1967, the year he entered 
active duty service.  Although there is no medical opinion 
directly linking the Veteran's metastatic cancer of the 
tonsil to tobacco use, the Board observes that his treating 
physicians consistently note his long history of cigarette 
smoking (as well as his history of alcohol use and oral 
tobacco), thereby suggesting that such behavior is a risk 
factor or potential etiology for his tonsil cancer.  

Yet, despite competent evidence of in-service tobacco use and 
evidence indicating the possibility that his metastatic 
cancer of the tonsil is related to tobacco use, the Board 
finds that remand for additional development of this theory 
is not warranted to determine whether the cause of the 
Veteran's death may be the result of in-service tobacco use 
and/or nicotine dependence acquired during active duty 
service.  In this regard, service connection on either basis 
is barred as a matter of law.  Applicable VA law and 
regulations prohibit service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco products for any claims filed on or after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2008).  The appellant's claim was not filed until August 
2005.  Thus, the law prohibits service connection for the 
cause of the Veteran's death based upon a theory that such 
death was in some way related to the use of tobacco products 
during service.  Id.  

Service connection may therefore be awarded only if the 
competent evidence demonstrates that the Veteran's metastatic 
cancer of the tonsil is directly related to his active duty 
service (and not through tobacco use).  Unfortunately, none 
of the remaining competent evidence of record discusses the 
likely etiology of the Veteran's cancer.  Such evidence, or 
rather lack thereof, weighs heavily against the appellant's 
claim that the Veteran's death is the result of military 
service.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Moreover, there is 
nothing in the competent record to suggest that metastatic 
tonsil cancer is otherwise related to service.  In this 
regard, there is nothing the Veteran's service treatment 
records that would indicate that such cancer began during 
service, and the competent evidence reflects that this 
disease did not manifest until 2002.  Id.; see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In light of 
such evidence, it is difficult to see how the Veteran's 
metastatic tonsil cancer could be attributed to his service 
more than three decades earlier. 

III. Conclusion

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin, supra.  In the 
present case, the competent medical evidence shows that the 
Veteran developed metastatic tonsil cancer in 2002 which 
ultimately led to his death.  There is nothing in the 
Veteran's service records to support any lay assertions that 
he was exposed to herbicides during service; thus, service 
connection cannot be awarded as due to herbicide exposure.  
And while there is evidence of asbestos exposure during 
service, the competent medical evidence fails to show that 
the Veteran's metastatic tonsil cancer was etiologically 
related to any such exposure.  Finally, despite any 
indication that there may be a causal relationship between 
in-service tobacco use and metastatic tonsil cancer, service 
connection for the cause of the Veteran's death based on such 
theory of entitlement is barred as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As for 
whether the competent evidence demonstrates that the 
Veteran's death was directly due to military service, the 
preponderance of the evidence is against such a finding.  See 
Watson, supra.  Therefore, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


